IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-60325
                        (Summary Calendar)



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


                              versus


WILLIAM EDDIE MORGAN,


                                         Defendant-Appellant.



          Appeal from the United States District Court
            for the Northern District of Mississippi
                        (1:92-CR-007-S-D)


                         October 27, 1995


Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*


     In his appeal from the order of the district court revoking

supervised release and imposing renewed incarceration, Defendant-

Appellant William Eddie "Bucky" Morgan contends that the government

     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
failed to prove by a preponderance of the evidence that he had

breached the terms of his supervised release, and that the district

court erred by considering improper factors in imposing sentence

and by departing upwardly. Finding no reversible error, we affirm.

                                            I

                                FACTS AND PROCEEDINGS

     Events leading to Morgan's finding himself on supervised

release are not germane to this appeal.                 It suffices that following

a period of federal incarceration Morgan was serving a three-year

term of supervised release, subject to both standard conditions and

special       conditions.         The   latter        included    prohibitions       from

possessing a firearm and having any contact or communication with

one Brenda Kay Buskirk.

     About a year into Morgan's term of supervised release the

government moved to revoke it, alleging various assaults on other

women    as    well   as   possession      of     a   firearm     and   possession     of

marijuana.       Following the revocation hearing the district court

found that the government had failed to prove the marijuana and

assault allegations by a preponderance of the evidence but had

proved    violation        of   the     special       firearms     condition    of    his

supervised release.

     Based       on   a    determination        that     the     Guidelines    did    not

adequately cover Morgan's situation, together with evidence of a

nexus between his mental problems and relational problems with

women, the district court determined that an upward departure was

necessary to accommodate a sufficiently long mental treatment to


                                            2
accommodate rehabilitation.             The court sentenced Morgan to 24

months' imprisonment and ordered "that he be placed in a facility

which provides for intensive, structured mental health counseling."

Morgan timely appealed, asserting the errors described above.

                                         II

                                      ANALYSIS

     "A district court may revoke a defendant's supervised release

if it finds by a preponderance of the evidence that a condition of

release has been violated."1                A decision to revoke supervised

release       is   reviewed   for   abuse       of    discretion.2     We   have   now

carefully reviewed the record in this matter and the applicable law

as set forth in briefs of counsel and as determined independently.

As a result of this review, we are satisfied that the district

court committed no reversible error.                      The evidence of Morgan's

firearms possession consisted largely of the testimony of Police

Officer Spradlin and one Becky Morgan, whose testimony the district

court        credited.    Such      evidence         is   sufficient   to   meet   the

preponderance test and demonstrate that Morgan had violated the

firearms condition of supervised release.                   The district court did

not abuse its discretion in revoking Morgan's supervised release

based on his violation of the firearms condition.

     As noted, Morgan also challenged the district court's upward

departure to achieve a sentence of 24 months' imprisonment.                         As

         1
         United States v. McCormick, 54 F.3d 214, 219 (5th Cir.
1995), petition for cert. filed, (U.S. Aug. 21, 1995) (No. 95-
5662).
     2
             Id.

                                            3
that       sentence    was   within   the     statutory   maximum,3     it   was   not

unlawful.        Our review of the district court's reasons for its

sentence       shows    that   the    court     considered      not   only   Morgan's

rehabilitative         needs   but    also      his   history    of   violence     and

dysfunctional relationships with women as well as the potential

threat he poses to women.             As the court properly considered the

factors in accordance with § 3583(e), the sentence imposed is not

plainly unreasonable.

       The court's revocation of Morgan's supervised release and its

imposition of the 24 months' term of imprisonment are, in all

respects,

AFFIRMED.




       3
            See 18 U.S.C. § 3583(e)(3).

                                            4